DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 27 June 2022 is acknowledged.  Claims 4, 11, 20, and 22 have been amended.  Claims 1-24 are pending.  Claims 10, 18, and 24 remain withdrawn from consideration.

Specification
The amendments to the specification were received on 27 June 2022.  These amendments to the specification are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al. (US Patent Application Publication 2006/0292889, hereinafter Blanchard ‘889) in view of Rios et al. (US Patent Application Publication 2004/0262699, hereinafter Rios ‘699), both of record.
With respect to claim 1, Blanchard ‘889 teaches (FIGs. 4, 5, and 14) a method for making a semiconductor device substantially as claimed, comprising:
forming a channel (125a’ and 125b’) on a substrate (21’ and 22’), the channel comprising a superlattice, the superlattice comprising a plurality of stacked groups of layers (45a-45n), each group of layers comprising a plurality of stacked base semiconductor monolayers (46) defining a base semiconductor portion (46a-46n), and at least one non-semiconductor monolayer (50) constrained within a crystal lattice of adjacent base semiconductor portions ([0039, 0042-0043, 0047]);
forming source (326a and 326b) and drain (327a and 327b) regions on opposing ends of the channel (125a’ and 125b’ reflected as 328 in FIG. 14) ([0086, 0089]); and
forming a gate (34’, 36’, and 37’) overlying the channel (125a’ and 125b’) between the source (326a and 326b) and drain (327a and 327b) regions ([0072-0073]).
Thus, Blanchard ‘889 is shown to teach all the features of the claim with the exception of wherein the channel is an inverted T channel.
However, Rios ‘699 teaches (FIG. 3A) an SOI transistor comprising an inverted T channel (330) ([0020]) to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the channel of Blanchard ‘889 as an inverted T channel as taught by Rios ‘699 to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region.

With respect to claim 2, Blanchard ‘889 and Rios ‘699 teach the method as described in claim 1 above, with primary reference Blanchard ‘889 teaching (FIGs. 12A and 12B) the additional limitations wherein forming the inverted T channel further comprises: forming (FIG. 12A) the superlattice (125a’ and 125b’) on the substrate (21’ and 22’); and etching (FIG. 12B) the superlattice to define a fin therein ([0079]).
Thus, Blanchard ‘889 is shown to teach all the features of the claim with the exception of forming sidewall spacers on opposite sides of the fin; etching portions of the superlattice laterally outside of the sidewall spacers to define the inverted T channel; and removing the sidewall spacers.
However, Rios ‘699 teaches (FIGs. 4F-4H) forming (FIG. 4F) sidewall spacers (420) on opposite sides of a fin (413); etching (FIG. 4G) portions of a channel (406) laterally outside of the sidewall spacers to define an inverted T channel (330); and removing (FIG. 4H) the sidewall spacers ([0031-0034]) to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inverted T channel of Blanchard ‘889 and Rios ‘699 further comprising forming sidewall spacers on opposite sides of the fin; etching portions of the superlattice laterally outside of the sidewall spacers to define the inverted T channel; and removing the sidewall spacers as taught by Rios ‘699 to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region.

With respect to claims 3 and 21, Blanchard ‘889 teaches wherein the substrate (21’ and 22’) comprises a semiconductor-on-insulator (SOI) substrate ([0039]).

With respect to claims 4 and 22, Blanchard ‘889 teaches wherein forming the gate (34’, 36’, and 37’) comprises forming a gate insulator (37’) overlying the channel (125a’ and 125b’), and forming a gate electrode (36’) overlying the gate insulator ([0072-0073]).
Thus, Blanchard ‘889 is shown to teach all the features of the claim with the exception of wherein the channel is an inverted T channel.
However, Rios ‘699 teaches (FIG. 3A) an SOI transistor comprising an inverted T channel (330) ([0020]) to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the channel of Blanchard ‘889 as an inverted T channel as taught by Rios ‘699 to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region.

With respect to claims 5 and 13, Blanchard ‘889 teaches wherein the base semiconductor monolayers (46) comprise silicon ([0047]).
With respect to claims 6 and 14, Blanchard ‘889 teaches wherein each base semiconductor portion (46a-46n) comprises a base semiconductor selected from the group consisting of Group IV semiconductors (Si), Group III-V semiconductors, and Group II-VI semiconductors ([0047]).
With respect to claims 7 and 15, Blanchard ‘889 teaches wherein the at least one non-semiconductor monolayer (50) comprises oxygen ([0054]).
With respect to claims 8 and 16, Blanchard ‘889 teaches wherein the at least one non-semiconductor monolayer (50) comprises a non-semiconductor selected from the group consisting of oxygen, nitrogen, fluorine, and carbo-oxygen ([0054]).
With respect to claims 9, 17, and 23, Blanchard ‘889 teaches wherein all of the base semiconductor portions (46a-46n) are a same number of monolayers thick ([0046]).

With respect to claim 11, Blanchard ‘889 teaches (FIGs. 4, 5, and 14) a method for making a semiconductor device substantially as claimed comprising:
forming a channel (125a’ and 125b’) on a semiconductor-on-insulator (SOI) substrate (21’ and 22’), the channel comprising a superlattice, the superlattice comprising a plurality of stacked groups of layers (45a-45n), each group of layers comprising a plurality of stacked base semiconductor monolayers (46) defining a base semiconductor portion (46a-46n), and at least one non-semiconductor monolayer (50) constrained within a crystal lattice of adjacent base semiconductor portions ([0039, 0042-0043, 0047]);
forming source (326a and 326b) and drain (327a and 327b) regions on opposing ends of the channel (125a’ and 125b’ reflected as 328 in FIG. 14) ([0086, 0089]); and
forming a gate (34’, 36’, and 37’) overlying the channel (125a’ and 125b’) between the source (326a and 326b) and drain (327a and 327b) regions by forming a gate insulator (37’) overlying the channel (125a’ and 125b’), and forming a gate electrode (36’) overlying the gate insulator ([0072-0073]).
Thus, Blanchard ‘889 is shown to teach all the features of the claim with the exception of wherein the channel is an inverted T channel.
However, Rios ‘699 teaches (FIG. 3A) an SOI transistor comprising an inverted T channel (330) ([0020]) to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the channel of Blanchard ‘889 as an inverted T channel as taught by Rios ‘699 to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region.

With respect to claim 12, Blanchard ‘889 and Rios ‘699 teach the method as described in claim 11 above, with primary reference Blanchard ‘889 teaching (FIGs. 12A and 12B) the additional limitations wherein forming the inverted T channel further comprises: forming (FIG. 12A) the superlattice (125a’ and 125b’) on the SOI substrate (21’ and 22’); and etching (FIG. 12B) the superlattice to define a fin therein ([0079]).
Thus, Blanchard ‘889 is shown to teach all the features of the claim with the exception of forming sidewall spacers on opposite sides of the fin; etching portions of the superlattice laterally outside of the sidewall spacers to define the inverted T channel; and removing the sidewall spacers.
However, Rios ‘699 teaches (FIGs. 4F-4H) forming (FIG. 4F) sidewall spacers (420) on opposite sides of a fin (413); etching (FIG. 4G) portions of a channel (406) laterally outside of the sidewall spacers to define an inverted T channel (330); and removing (FIG. 4H) the sidewall spacers ([0031-0034]) to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inverted T channel of Blanchard ‘889 and Rios ‘699 further comprising forming sidewall spacers on opposite sides of the fin; etching portions of the superlattice laterally outside of the sidewall spacers to define the inverted T channel; and removing the sidewall spacers as taught by Rios ‘699 to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region.

With respect to claim 19, Blanchard ‘889 teaches (FIGs. 4, 5, and 14) a method for making a semiconductor device substantially as claimed, comprising:
forming a channel (125a’ and 125b’) on a substrate (21’ and 22’), the channel comprising a superlattice, the superlattice comprising a plurality of stacked groups of layers (45a-45n), each group of layers comprising a plurality of stacked base silicon monolayers (46) defining a base silicon portion (46a-46n), and at least one oxygen monolayer (50) constrained within a crystal lattice of adjacent base silicon portions ([0039, 0042-0043, 0047, 0054]);
forming source (326a and 326b) and drain (327a and 327b) regions on opposing ends of the channel (125a’ and 125b’ reflected as 328 in FIG. 14) ([0086, 0089]); and
forming a gate (34’, 36’, and 37’) overlying the channel (125a’ and 125b’) between the source (326a and 326b) and drain (327a and 327b) regions ([0072-0073]).
Thus, Blanchard ‘889 is shown to teach all the features of the claim with the exception of wherein the channel is an inverted T channel.
However, Rios ‘699 teaches (FIG. 3A) an SOI transistor comprising an inverted T channel (330) ([0020]) to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the channel of Blanchard ‘889 as an inverted T channel as taught by Rios ‘699 to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region.

With respect to claim 20, Blanchard ‘889 and Rios ‘699 teach the method as described in claim 19 above, with primary reference Blanchard ‘889 teaching (FIGs. 12A and 12B) the additional limitations wherein forming the inverted T channel further comprises: forming (FIG. 12A) the superlattice (125a’ and 125b’) on the substrate (21’ and 22’); and etching (FIG. 12B) the superlattice to define a fin therein ([0079]).
Thus, Blanchard ‘889 is shown to teach all the features of the claim with the exception of forming sidewall spacers on opposite sides of the fin; etching portions of the superlattice laterally outside of the sidewall spacers to define the inverted T channel; and removing the sidewall spacers.
However, Rios ‘699 teaches (FIGs. 4F-4H) forming (FIG. 4F) sidewall spacers (420) on opposite sides of a fin (413); and etching (FIG. 4G) portions of a channel (406) laterally outside of the sidewall spacers to define an inverted T channel (330); and removing (FIG. 4H) the sidewall spacers ([0031-0034]) to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inverted T channel of Blanchard ‘889 and Rios ‘699 further comprising forming sidewall spacers on opposite sides of the fin; and etching portions of the superlattice laterally outside of the sidewall spacers to define the inverted T channel; and removing the sidewall spacers as taught by Rios ‘699 to allow a buildup of inversion charge within an angled corner and thus act as an electrically conducting conduit inside the channel region to enhance the flow of electricity through the channel region.

Response to Arguments
Applicant’s amendments to the specification are sufficient to overcome the objection to the drawings made in the non-final rejection filed 14 April 2022.  The objection to the drawings has been withdrawn.
Applicant’s amendments to claim 20 are sufficient to overcome the objection to claim 20 made in the non-final rejection filed 14 April 2022.  The objection to claim 20 has been withdrawn.
Applicant’s amendments to claims 4, 11, and 22 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 4, 11-18, and 22 made in the non-final rejection filed 14 April 2022.  The 35 U.S.C. 112(b) rejection of claims 4, 11-18, and 22 has been withdrawn.
Applicant's arguments filed 27 June 2022 with respect to the 35 U.S.C. 103 rejection of claims 1-9, 11-17, and 19-23 have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 12) that Examiner is using impermissible hindsight in an attempt to selectively combine teachings from the prior art.  Applicant alleges that allowing, “the buildup of inversion charge within an angled corner,” as in Rios ‘699 may lead to higher leakage.  Examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, Applicant’s allegation that allowing, “the buildup of inversion charge within an angled corner,” as in Rios ‘699 may lead to higher leakage is presently a matter of speculation.  And even if, “the buildup of inversion charge within an angled corner,” as in Rios ‘699 may lead to higher leakage, one of ordinary skill in the art could consider such leakage an acceptable comprise to achieve the stated motivation of enhancing the flow of electricity through the channel region.
Applicant argues (remarks, p. 12) that the primary reference Blanchard ‘889 relies upon the higher charge carrier mobility based upon the lower conductivity effective mass of the superlattice to enhance conduction ([0051]).  In other words, Blanchard ‘889 provides its own fully satisfactory approach to enhancing conduction.  Accordingly, one of skill in the art would not attempt to modify the FINFET of Blanchard ‘889 to include the angled corners of the ITFET Rios ‘699.  Examiner respectfully disagrees.
Simply because the prior art conceives of one advantage does not mean that one of ordinary skill in the art would not look to improve further upon that advantage where obvious.  Presuming Blanchard ‘889 relies upon the higher charge carrier mobility based upon the lower conductivity effective mass of the superlattice to enhance conduction, one of ordinary skill in the art would still look to the inverted T channel of Rios ‘699 to enhance the flow of electricity through the channel region even further.
In response to applicant's argument (remarks, pp. 12-13) that it is the present inventor who identified problems of the prior art FINFETs and ITFETs, and who invented the present solution, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826